United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Y., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Russellville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2145
Issued: April 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 29, 2007 with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant is entitled to a schedule award for a brain or emotional
disorder.
FACTUAL HISTORY
The Office accepted that appellant sustained injuries on February 17, 1999 when a tree
fell and struck him on the head while in the performance of his duties as a forestry technician.
The following conditions were accepted: thoracic and neck sprain/strains; displacement of
cervical intervertebral disc; headache; postconcussion syndrome; displacement of lumbar
intervertebral disc; and lumbar spinal stenosis.

In a report dated October 9, 2002, Dr. Patricia Walz, a clinical psychologist, provided a
history and results of psychological examination. She diagnosed mild cognitive deficits related
to traumatic brain injury and somatoform pain disorder. Dr. Walz opined that appellant had 10
percent impairment to the right hand due to motor deficit and weakness, 10 percent impairment
for clinical dementia related to tactile memory and speech discrimination impairment and a 14
percent impairment for “emotional and behavioral disorder related to his depression and the
somatoform illness.”
Appellant’s attending osteopath opined in a March 10, 2004 report that appellant had a
nine percent right arm permanent impairment. An Office medical adviser concurred with this
opinion in a July 19, 2004 report. By decision dated January 12, 2006, the Office issued a
schedule award for a nine percent permanent impairment to the right upper extremity.
On November 10, 2006 appellant filed a claim for compensation (Form CA-7) indicating
he was claiming a schedule award. He explained in a narrative statement that he would like the
Office to consider the report of Dr. Walz and the impairment for clinical dementia, and
emotional and behavioral disorders.
By decision dated March 29, 2007, the Office found that appellant was not entitled to a
schedule award for a brain disorder as the brain was not a scheduled member of the body.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that, if there is permanent disability
involving the loss or loss of use of a member or function of the body, the claimant is entitled to a
schedule award for the permanent impairment of the scheduled member or function.1 The
specific members enumerated include the eye, arm, hand, fingers, leg, foot and toes. As to
functions, the Act provides compensation for loss of hearing and loss of vision.2 In addition, 5
U.S.C. § 8107(c)(22) vests the Secretary of Labor with the authority to expand the list of
scheduled members to include “any other important external or internal organ of the body.” In
accord with the authority granted under section 8107(c)(22), the Secretary added the breast,
kidney, larynx, lung, penis, testicle, ovary, uterus and tongue as scheduled members or organs.3
No schedule award is payable for a member, function or organ of the body not specified
under the Act or the implementing regulations.4 The Act specifically provides that the brain,

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404(a) (1999).

4

Patricia J. Horney, 56 ECAB 256 (2005).

2

heart and back are excluded under the term “organ.”5 Neither the Act nor the regulations
authorize payment of a schedule award for loss of cognitive function.6
For consistent results and to ensure equal justice for all claimants, the Office has adopted
the American Medical Association, Guides to the Evaluation of Permanent Impairment as the
uniform standard applicable to all claimants in calculating a schedule award.7 As of February 1,
2001, the fifth edition of the A.M.A., Guides was to be used to calculate schedule awards.8
ANALYSIS
Appellant received a schedule award for a nine percent permanent impairment to his right
arm as a result of the February 17, 1999 employment injury. He seeks an additional award based
on the October 9, 2002 report from Dr. Walz, who had noted cognitive deficits and provided
impairment ratings for clinical dementia and “emotional and behavioral disorder.” While
Dr. Walz referred to the A.M.A., Guides, the initial question is whether she identified an
impairment to a scheduled member, function or organ of the body under the Act.9 As noted
above, the brain is not a scheduled organ of the body. There is no schedule award for loss of
cognitive function, or a behavioral disorder. Dr. Walz did not identify a scheduled member,
function or organ of the body with respect to her impairment ratings due to a traumatic brain
injury. The right arm impairment was considered in the January 12, 2006 Office decision and is
not before the Board on this appeal.
There is, therefore, no basis for issuing an additional schedule award based on the report
of Dr. Walz or other medical evidence of record. There is no schedule award payable for a
member, function or organ of the body not specified under the Act or the implementing
regulations. The Office properly determined that appellant was not entitled to a schedule award
in its March 29, 2007 decision.
CONCLUSION
Appellant is not entitled to a schedule award related to a brain disorder, cognitive deficit
or an emotional condition.

5

5 U.S.C. § 8101(20).

6

Brent A. Barnes, 56 ECAB 336 (2005).

7

A. George Lampo, 45 ECAB 441 (1994).

8

FECA Bulletin No. 01-05 (issued January 29, 2001).

9

If a scheduled member or function is identified, then the question is whether the impairment described is
causally related to federal employment and, if so, whether it is ratable under the A.M.A., Guides.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 29, 2007 is affirmed.
Issued: April 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

